Citation Nr: 0733647	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-07 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral eye disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for lung disease 
claimed as due to asbestos exposure.

7.  Entitlement to service connection for chronic fatigue on 
account of lung disease.

8.  Entitlement to service connection for syphilis.


9.  Entitlement to service connection for hepatitis A.

10.  Entitlement to service connection for hepatitis B.

11.  Entitlement to service connection for memory loss.

12.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

13.  Entitlement to service connection for dental trauma.

14.  Entitlement to an increased evaluation for a low back 
strain, rated 20 percent disabling from May 10, 2001 through 
June 17, 2005, and rated as 40 percent disabling since June 
18, 2005.  

15.  Entitlement to an increased evaluation for post-
operative facial scars, currently rated 10 percent disabling.

16.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
November 1971 and from October 1973 to July 1979.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).  

In August 2006 and April 2007, the veteran appeared before 
the Board at the RO and offered testimony in support of his 
claims.  Transcripts of the veteran's testimony have been 
associated with his claims folder.  

The issue of entitlement to waiver of recovery of a pension 
overpayment in the amount of $497.00 is the subject of a 
separate decision of the Board under a separate docket 
number.  

The issues other than entitlement to service connection for 
hypoglycemia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his hearing before the Board on April 9, 2007, the veteran 
indicated that he wished the Board to dismiss the issue of 
entitlement to service connection for hypoglycemia.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issue of entitlement 
to service connection for hypoglycemia.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On April 9, 
2007, at his hearing before the undersigned and prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he wished to withdraw the issue of entitlement to 
service connection for hypoglycemia.  (See; hearing 
transcript of April 9, 2007).  The appellant has withdrawn 
his appeal involving this issue.  As such, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to this 
issue and it is dismissed.  


ORDER

The issue of entitlement to service connection for 
hypoglycemia is dismissed from the appeal.  


REMAND

The record reflects that the veteran was awarded disability 
benefits from the Social Security Administration beginning in 
August 2002.  The complete medical and administrative records 
related to his Social Security claim have not been obtained.  
Under 38 C.F.R. § 3.159(c), VA will make reasonable efforts 
to help a claimant obtain evidence, such as Social Security 
records, which are relevant to and necessary to substantiate 
a claim, including an attempt to reopen a finally decided 
claim.  Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has held that where SSA disability 
benefits had been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran testified in April 2007 that he is continuing to 
receive VA treatment for his service-connected back 
disability.  In addition, when the veteran was examined by VA 
in June 2005, to evaluate his low back disorder, the examiner 
noted that the claims file was not available.  Consequently, 
another examination should be scheduled.  In the examination 
and evaluation of a disability, each disability should be 
viewed in relation to its history.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 4.1 (2007).  
Additionally, the veteran had complaints of radiating pain 
and loss of bowel and bladder control.  The examiner noted 
that the radiology report was not available but that there 
was mild degenerative disc disease at L5-S1.  The examiner 
did not indicate if the veteran had any incapacitating 
episodes and, if so, the total duration.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled for 
him and to cooperate in the development of the case, and that 
the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment 
records.

2.  Obtain from the SSA a copy of its 
decision awarding the veteran 
disability benefits and copies of all 
medical records underlying that 
determination.  In requesting these 
records, follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  Schedule the veteran for 
examination to determine the current 
level of orthopedic and neurological 
impairment due to the service connected 
low back disability.  The claims file 
must be made available to the examiner 
for review and the examiner is 
requested to acknowledge such review in 
the examination report.  

4.  Thereafter, readjudicate the claims 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
	WAYNE M. BRAEUER	CHERYL L. MASON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARY GALLAGHER
	Veterans Law Judge 
	Board of Veterans' Appeals


 Department of Veterans Affairs


